                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                               YOUNGSTOWN DIVISION

 In Re:                                            Case No. 20-41583-tnap

 Lawanda T. Mitchell
                                                   Chapter 13
  aka Lawanda T. Banks

 Debtor.                                           Judge Tiiara Patton

                                  NOTICE OF APPEARANCE

       Now comes Molly Slutsky Simons, an attorney admitted to practice in the U.S.
Bankruptcy Court, Northern District of Ohio, and enters an appearance on behalf of U.S. Bank
Trust N.A., as Trustee of the Bungalow Series IV Trust (‘Creditor’), in the above captioned
proceedings.

                                                   Respectfully Submitted,

                                                   /s/ Molly Slutsky Simons
                                                   Molly Slutsky Simons (0083702)
                                                   Sottile & Barile, Attorneys at Law
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
                                                   Attorney for Creditor

                                 CERTIFICATE OF SERVICE

I certify that on January 12, 2021, a true and correct copy of this Notice was served:

Via the Court’s ECF System on these entities and individuals who are listed on the Court’s
Electronic Mail Notice List:

          Maurice E. Graham, Debtor’s Counsel
          grahamlawoffice1@att.net

          Michael A. Gallo, Trustee
          mgallo@gallotrustee.com

          Office of the U.S. Trustee
          (registeredaddress)@usdoj.gov




20-41583-tnap       Doc 16    FILED 01/12/21      ENTERED 01/12/21 13:28:36              Page 1 of 2
And by regular U.S. Mail, postage pre-paid on:

       Lawanda T. Mitchell, Debtor
       48 West Heights Avenue
       Youngstown, OH 44509

                                                 /s/ Molly Slutsky Simons
                                                 Molly Slutsky Simons (0083702)
                                                 Attorney for Creditor




20-41583-tnap     Doc 16    FILED 01/12/21       ENTERED 01/12/21 13:28:36        Page 2 of 2
